Citation Nr: 0425656	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  97-33 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether clear and unmistakable error (CUE) was made in rating 
decisions which failed to assign an effective date earlier 
than January 14, 1992, for a 100 percent rating for paranoid 
schizophrenia.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from November 1980 to 
September 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a decision dated in June 2003, the Board determined that 
valid claims of CUE in the October 7, 1992, and May 5, 1995, 
rating decisions were not been presented.  The veteran 
appealed the decision to the Court of Appeals For Veterans 
Claims (Court).  In August 2003, the veteran, through his 
attorney, and the Secretary of Veterans Affairs joined in a 
Motion To Vacate And Remand (Motion) the June 2003 Board 
decision.  In an Order dated in August 2003, the Court 
granted the Motion, vacated the June 2003 Board decision, and 
remanded the case to the Board for further appellate review 
consistent with the Motion.

In May 2004, the Board granted the veteran's attorney's 
request for an additional 90 days to review the case file and 
submit additional argument.  The veteran's attorney submitted 
additional argument in the veteran's behalf in a letter dated 
in August 2004.

The Board notes that the veteran's attorney's submissions go 
beyond the specific purpose for which the Court remanded the 
case for further review by the Board, as they raise matters 
not previously considered by the RO.  To the extent there are 
other issues for which the appellant and his representative 
desire consideration, those matters should be raised 
specifically at the RO.


FINDING OF FACT

The veteran has failed to allege an error of fact or law in 
the October 7, 1992, and May 5, 1995, rating decisions that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the results would have been manifestly different but for the 
error.


CONCLUSION OF LAW

Valid claims of CUE in the October 7, 1992, and May 5, 1995, 
rating decisions have not been presented.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400 (2003); 
Simmons v. Principi, 17 Vet. App. 104 (2003); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the provisions of the Veterans Claims Assistance 
Act of 2000 are not applicable to claims of CUE, as the 
determination is one solely of law, and the matter is 
determined on the basis of the record as it existed at the 
time of the decision in issue.  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc); see also Simmons v. Principi, 
17 Vet. App. at 109 (2003).

Factual background.

Entitlement to service connection for a psychiatric 
disability, identified at that time as a schizophreniform 
disorder, was initially denied by a rating action dated in 
January 1985.  This determination was based primarily upon a 
VA psychiatric examination of the veteran in November 1984, 
upon which no signs of a thought disorder or of the 
schizophreniform disorder treated in service were found.  The 
only Axis I diagnosis reported on this examination of the 
veteran was of alcoholism, in remission.  Although the 
veteran initiated an appeal of this denial by filing a timely 
notice of disagreement, he failed to perfect this appeal to 
the Board by filing a timely substantive appeal after the 
issuance to him of a statement of the case.  See 38 C.F.R. § 
20.200.  In the absence of an appeal to the Board, the 
January 1985 rating action thereby became administratively 
final.  See 38 C.F.R. § 3.104.

Service connection for paranoid schizophrenia was 
subsequently granted based upon new and material evidence 
received in support of a reopened claim filed on July 26, 
1988, and the effective date of this grant of benefits was 
the date of the reopened claim.  See 38 C.F.R. § 3.400 
(q)&(r) (2003).  The veteran did not appeal the effective 
date of July 26, 1988, assigned for the grant of service 
connection, nor did he appeal the 50 percent schedular 
disability rating eventually assigned as the initial 
schedular rating for this disability from that date in 
unappealed rating actions dated in August 1990 and November 
1991.  These rating actions have also become administratively 
final in the absence of a timely appeal by the veteran.

In an RO decision dated October 7, 1992, an increased 70 
percent evaluation was granted for the veteran's service-
connected psychiatric disorder.  An effective date of 
September 1, 1991, was established as the date that it was 
medically ascertainable that the requirements for an 
increased evaluation were met.  It was noted that the veteran 
was discharged from a psychiatric hospitalization as of the 
September 1991 date, and a temporary total rating was 
established prior to that time during his period of 
hospitalization.

The veteran's initial claim for a total disability rating 
based upon individual unemployability was received on January 
14, 1992.  On the application form, VA Form 21-8940, he 
indicated that he had last worked on a full-time basis in 
December 1991.  In a November 1994 RO decision, a 100 percent 
evaluation for his service-connected paranoid schizophrenia 
was granted, effective December 28, 1993.  In a May 1995 
rating action, it was determined that the 100 percent rating 
for paranoid schizophrenia was warranted effective from 
January 14, 1992, the date of claim for a total disability 
evaluation.  The veteran was notified of this determination 
and of his appellate rights by letter dated May 24, 1995.

The veteran's initial challenge to the effective date of 
January 14, 1992, assigned for his total disability rating 
was not received until September 1996, too late to initiate 
an appeal from the May 1995 rating action which initially 
assigned that effective date.  See 38 C.F.R. § 20.302.  Thus, 
this rating determination is also administratively final.

Analysis.

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (2003).  CUE is an 
administrative failure to apply the correct statutory or 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has pointed out that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Moreover, merely to aver that there is CUE in a case is not 
sufficient to raise the issue.  Fugo, 6 Vet. App. at 43.  A 
claim of CUE must be specific as to when and how the error 
occurred; mere disagreement with how the facts were weighed 
and evaluated "can never rise to the stringent definition of 
CUE."  Fugo, 6 Vet. App. at 44.  Furthermore, CUE claims are 
limited to a review of the evidence of record at the time of 
the challenged rating action.  Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. App. 
at 44-45.  Where a claimant fails to reasonably raise a CUE 
claim as set forth above, there is no requirement to address 
the merits of the issue.  Fugo, 6 Vet. App. at 45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board dismissed.  Simmons v. Principi, 
17 Vet. App. 104 (2003).

In the present case, the veteran seeks an earlier effective 
date for the current 100 percent disability rating for 
paranoid schizophrenia back to at least the July 1988 grant 
of service connection.  In addition, he has also indicated 
that the rating decision which granted a 70 percent 
evaluation for his service-connected psychiatric disorder 
should have been made effective from his original grant of 
service connection in 1988.  This would require the reversal 
of the final rating actions dated in October 1992 and May 
1995.  In an August 2001 statement in support of his claim, 
the veteran has, so far, indicated nothing more than a 
general disagreement with the effective date chosen by the 
RO.  He has pointed to no specific errors of fact or law in 
any of the prior final rating determinations discussed above.  
In fact, he has not specifically identified the dates of the 
rating actions which would form the basis of a CUE motion.

The veteran did not file an appeal within one year of the 
notification of the October 1992 and May 1995 RO decisions at 
issue.  Therefore, the decisions became final and will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).  Although the decisions at issue became final, and 
may properly be the subject of claim of CUE, the Board finds 
that the veteran has not reasonably raised a claim of CUE 
pursuant to the stringent pleading requirements of Fugo, 
supra.

The only allegation of CUE with respect to this issue is 
essentially that the RO improperly weighed or evaluated the 
evidence, and this cannot constitute CUE. Fugo, supra.  In 
this case, the veteran has stated that, in his opinion, the 
October 1992 and May 1995 RO decisions granting increased 
ratings, should have been made effective in 1988, when 
service connection was initially established.  The veteran 
failed to offer any specifics regarding any errors of fact or 
law in either of the prior final rating actions.  He simply 
noted his disagreement with the effective dates which were 
assigned.  Thus, the veteran's assertions reflect nothing 
more than a disagreement with how the evidence was properly 
weighed or evaluated.  The veteran has not raised an argument 
that the correct facts, as they were known at the time, were 
not fully adjudicated.

In light of the veteran's failure to reasonably raise the 
issue, i.e., plead, a valid CUE claim with respect to the 
rating decisions at issue, there is no need to address the 
issue of CUE with respect to the merits of these decisions.  
This now brings the Board to the substance of the Court's 
remand.

The sole basis of the Motion was so that the Board might 
consider the impact of the Court's decision in Simmons v. 
Principi, 17 Vet. App. 104, which was at essentially same 
time as the June 2003 Board decision.  Applying the U.S. 
Court of Appeals For The Federal Circuit's decision in 
Disabled American Veterans  v. Gober, 234 F.3d 682, 698-704 
Fed. Cir. 2001), the Court held that, where the Board 
determines that an appellant's averments of CUE are 
insufficiently precise to raise a viable claim of CUE, the 
appropriate disposition is a dismissal without prejudice, 
rather than a denial on the merits.  Simmons v. Principi, 17 
Vet. App. at 110-14.  The June 2003 Board decision denied the 
veteran's claim of CUE on the merits, rather than limiting 
the disposition to a procedural finding and dismissing the 
motion.  In view of the fact that no new arguments have been 
offered that would change the posture of the case, the Board 
now remedies that procedural deficiency.  Id. 


ORDER

There have been no specific allegations of facts or law which 
would qualify as valid claims of CUE in the October 7, 1992, 
and May 5, 1995, rating decisions.  As such the appeal is 
dismissed without prejudice pursuant to law.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



